Case 19-70190-hdh11 Doc 22 Filed 07/29/19 Entered 07/29/19 17:26:38 Page1of3

Fill in this information to identify the case:

 

Debtor name J&D Construction, LLC

United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

Case number 19-70190-11 CJ Check if this is an
(if known) amended filing

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders 12/15

 

 

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.

 

 

 

Name of creditor and Name, telephone Nature of the claim |Indicate If Amount of unsecured claim
complete mailing number, and email (for example, trade | claim is If the claim is fully unsecured, fill in only
address, including zip address of debts, bankloans, | contingent, unsecured claim amount. If claim is partially
code creditor professional unliquidated, | secured, fill in total claim amount and
contact services, and or disputed deduction for value of collateral or setoff to
government calculate unsecured claim.
contracts)
Total Deduction Unsecured
claim, if for value claim
partially of
secured collateral
or setoff
1 | Fidelity Bank Debt $29,811.42

2525 Kell Blvd, Suite 100
Wichita Falls, TX 76308

 

2 | Federated Insurance Debt $15,299.00
PO Box 64304
Saint Paul, MN 55164

 

3 | Haigood & Campbell LLC Debt $15,171.16
Box 1066
Archer City, TX 76351

 

4 | Internal Revenue Service Taxes $14,575.08
1000 Commerce Street
Mail Code 5028 DAL
Dallas, TX 75242

 

5 | Zack Burkett Co Debt $11,970.00
PO Box 40
Graham, TX 76450

 

 

 

 

 

 

 

 

 

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 1

 
Debtor

Case 19-70190-hdh11 Doc 22 Filed 07/29/19

Name

J&D Construction, LLC

Entered 07/29/19 17:26:38 Page 2 of 3

Case number (if known) 19-70190-11

 

Name of creditor and
complete mailing
address, including zip
code

Name, telephone
number, and email
address of
creditor

contact

Nature of the claim
(for example, trade
debts, bank loans,

professional
services, and
government
contracts)

Indicate if
claim is
contingent,
unliquidated,
or disputed

Amount of unsecured claim

if the claim is fully unsecured, fill in only
unsecured claim amount. If claim is partially’
secured, fill in total claim amount and
deduction for value of collateral or setoff to
calculate unsecured claim.

 

Total

claim, if
partially
secured

Deduction
for value
of
collateral
or setoff

Unsecured
claim

 

Tommy Smyth

Wichita County Tax
Assessor Collector

600 Scott Ave Ste 103
Wichita Falls, TX 76301

Debt

$10,000.00

 

Internal Revenue Service
1000 Commerce Street
Mail Code 5028 DAL
Dallas, TX 75242

Taxes

$8,795.03

 

Bio City Crushed
Concrete

4600 Old Decatur Rd
Fort Worth, TX 76106

Debt

$7,900.00

 

H G Jenkins Construction
Asphalt

1630 SW Railroad St
Lawton, OK 73501

Debt

$6,650.00

 

10

Tugman & Cox PC
308 S Ave D
Burkburnett, TX 76354

Debt

$5,145.00

 

11

Fidelity Bank
2525 Kell Blvd, Ste 100
Wichita Falls, TX 76308

Debt

$4,777.64

 

12

Fower Trucking and
Diesel Repair, Inc

2432 Business Highway
287

Valley View, TX 76272

Debt

$3,500.00

 

13

 

 

Powerplan
21310 Network Place
Chicago, IL 60673-1213

 

 

Debt

 

 

 

 

$3,369.68

 

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

page 2

 
Case 19-70190-hdh11 Doc 22 Filed 07/29/19 Entered 07/29/19 17:26:38 Page 3of3

 

 

 

 

Debtor J&D Construction, LLC Case number (if known) 19-70190-11
Name
Name of creditor and Name, telephone Nature of the claim Indicate if Amount of unsecured claim
complete mailing number, andemail _| (for example, trade |claimis if the claim is fully unsecured, fill in only
address, including zip address of debts, bankloans, __|centingent, unsecured claim amount. If claim is partially
code creditor professional unliquidated, | secured, fill in total claim amount and _
contact services, and or disputed deduction for value of collateral or setoff to
government calculate unsecured claim.
contracts)
Total Deduction Unsecured
claim, if for value claim
partially of
secured collateral
or setoff
14 | Bruckner's Mack & Volvo Debt $3,000.00

4520 Northwest Fwy
Wichita Falls, TX 76306

 

15] US Lime Company Debt $2,614.05
PO Box 201752
Dallas, TX 75320-1752

 

 

16 | Dolese Bros Co Debt $2,365.24
Box 960144
Oklahoma City, OK
73196-0144

17 | Southern Tire Mart Debt $2,048.88

810 E Scott Ave
Wichita Fails, TX 76301

 

18] Texas Attorney Child support $1,888.16
General's Office
Bankruptcy-Collections
Division

PO Box 12548

Austin, TX 78711-2548

19 | Freddie Alan Fowler Child support $1,645.16

1200 30th St
Wichita Falls, TX 76302

 

 

20 | Unifirst Holdings Inc Debt $1,219.97
4407 Henry S Grace
Frwy

Wichita Falls, TX 76302

 

 

 

 

 

 

 

 

 

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 3

 
